Citation Nr: 1342114	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  09-49 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION


The Veteran served on active duty from August 2000 to September 2001. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the RO in San Diego, California.

During the pendency of the appeal, the jurisdiction of the case was transferred to the RO in Oakland, California.

In the December 2009 Substantive Appeal, the Veteran requested a videoconference hearing at the RO. In a written statement received May 2011, the Veteran requested a hearing with the Board in Washington, DC. The Veteran was scheduled for a videoconference hearing at the RO in August 2012; however, he failed to report for that hearing.

The Veteran subsequently reported that he was unable to attend his hearing due to a lack of transportation and requested that his hearing be rescheduled.  He was scheduled for an additional hearing to take place in November 2013. He failed to report for this hearing.  

The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).  

In September 2012, the Board remanded the Veteran's claim for additional development and recharacterized the issue on appeal, pursuant to Clemons v. Shinseki, 23 Vet.App. 1 (2009).   

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In written statements received in February 2009 and May 2011, the Veteran asserted that his symptoms of depression and PTSD were the result of continuous personal assaults during his period of active service. 

In addition, the Veteran reported receiving in-service psychiatric treatment for self-mutilation. 

The service personnel records associated with the claims file indicate that the Veteran underwent a mental status evaluation and a medical examination prior to his discharge; however, these records have not been associated with the claims file.

In September 2012, the Board requested that the RO obtain the Veteran's complete service personnel records, including any in-service psychiatric treatment records. See 38 C.F.R. § 5103A(a)-(c).  This was not accomplished.

In Stegall v. West, 11 Vet.App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  

The record also indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  When the RO attempted to obtain these records in May 2010, the SSA indicated that it had no medical records pertaining to the Veteran's claim.

While the Veteran's medical records from the SSA are unavailable, other documents associated with his grant of benefits may shed additional light on the nature and extent of his disability. 

VA has a duty to obtain SSA records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet.App. 363, 370-72 (1992).  The possibility that SSA records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet.App. 183, 188 (2002).  Therefore, the Board finds that an attempt should be made to obtain any available SSA records. 38 C.F.R. § 3.159(c)(2) (2013).

In September 2011, the Veteran reported that he was being represented by an attorney.  However, because the record did not contain any evidence of an appointed representative, he was mailed a VA Form 21-22a [Appointment of Individual as Claimant's Representative].  

In June 2013, the Veteran again indicated that he was being represented by an attorney and that he had submitted the proper authorization forms.  

Upon review, the record does not contain any authorization form or indicate that the Veteran has appointed a representative.  Accordingly, on remand, the Veteran should be provided the opportunity to obtain a representative.

Finally, pursuant to the Board's remand, the Veteran was afforded a VA examination in December 2012.  Following a clinical examination and a review of the claims file, the Veteran was diagnosed with borderline personality disorder and the examiner indicated that the criteria for a diagnosis of PTSD had not been met. 

The Board notes, however, that the VA treatment records also include a diagnosis of major depressive disorder and treatment records following the VA examination noted that the Veteran tested positive during a depression screen. 

As the December 2012 VA examiner did not address the Veteran's diagnosed depression, the Board finds that an additional medical opinion is required. 

Accordingly, the case is being remanded for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to have him identify all VA and non-VA health care providers who have treated him for the claimed psychiatric disorder since service. Based on the Veteran's response, the RO should take all indicated action to obtain copies of the outstanding records from any identified treatment source.

The Veteran should be provided with a VA Form 21-22a (Appointment of Individual as Claimant's Representative) and allowed sufficient time to appoint a representative. 

The Veteran must also be advised with respect to private medical evidence or evidence from the Social Security Administration that he may alternatively obtain the records on his own and submit them to the RO.

2. The RO should take all indicated action in order to obtain copies of the Veteran's service personnel records, associate them with the claims file, and ensure that all available records of in-service psychiatric treatment and his Report of Medical Examination for discharge are obtained.

3. The RO also should take all indicated steps to obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4. The RO then should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any innocently acquired psychiatric disability including a depressive disorder had its clinical onset during service or is due to an event or incident of the Veteran's period of active service.  The examiner should specifically comment on the Veteran's diagnosed major depressive disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. After undertaking all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should provide the Veteran with a fully responsive SSOC and afford him a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


